Citation Nr: 1128721	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee condition, to include as secondary to a service-connected right knee condition.

2.  Entitlement to an increased disability rating for degenerative disc disease of L2-L3 with hypertrophic spur formation, currently evaluated 40 percent disabling.

3.  Entitlement to an increased initial disability rating for degenerative osteoarthritis of the right knee, currently evaluated 10 percent disabling.

4.  Entitlement to an increased disability rating for status post-partial meniscectomy and anterior cruciate ligament (ACL) debridement of the right knee, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1981 to August 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, inter alia, continued the rating of the Veteran's degenerative disc disease of L2-L3 with hypertrophic spur formation at 40 percent disabling, granted a separate 10 percent evaluation for degenerative osteoarthritis of the right knee, and continued the rating of the Veteran's status post-partial meniscectomy and ACL debridement of the right knee at 20 percent disabling.  The RO additionally declined to reopen the Veteran's claim for service connection for a left knee condition.

In January 2009, the Board remanded the above increased rating claims, and it reopened the Veteran's claim for service connection for a left knee condition and remanded the claim to the RO for further development.

As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded the claims in January 2009 in order to provide the Veteran with additional notice, a VA examination of his service-connected right knee and lower spine disabilities, and a VA examination to determine the nature and etiology of the Veteran's left knee condition.  The Veteran was provided with a VA examination in January 2010.    The Board finds, therefore, that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of L2-L3 with hypertrophic spur formation is manifested by forward flexion limited by pain to 40 degrees and associated neurological deficits that are no more than slight; there is no objective evidence of incoordination, weakness of the lumbar spine, lack of endurance, ankylosis, or incapacitating episodes.

2.  The Veteran's service-connected degenerative osteoarthritis of the right knee is manifested by x-ray findings of osteoarthritis and a range of motion limited to no worse than 90 degrees of flexion and 0 degrees of extension.

3.  The Veteran's service-connected status post-partial meniscectomy and ACL debridement of the right knee results in recurrent subluxation or lateral instability that is no worse than moderate in severity.

4.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the currently-assigned 40 percent evaluation for the Veteran's service-connected degenerative disc disease of L2-L3 with hypertrophic spur formation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243 (2010).

2.  The criteria for the assignment of an initial disability rating in excess of the currently-assigned 10 percent evaluation for the Veteran's service-connected degenerative osteoarthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5260, 5261 (2010).

3.  The criteria for the assignment of an initial disability rating in excess of the currently-assigned 20 percent evaluation for the Veteran's service-connected right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.      § 4.71a, Diagnostic Code 5257 (2010).

4.  The criteria for referral of the Veteran's disabilities on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

      a)	Standard of Review

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).
      
      b)  	Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
      
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
      
In the instant case, correspondence dated October 2004 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with Dingess notice at the time of his claim.  Instead, in August 2008, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.
      
Regardless, in the instant case, the issue of a higher disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.
      
      c)  	Duty to Assist

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which for the relevant period of time include three VA examinations, and VA and private treatment records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded three VA examinations of his back and right knee during the relevant time period.  The reports of the VA examinations indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's disabilities in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  The Veteran additionally presented testimony before the undersigned Veterans Law Judge in September 2008, and a transcript of this testimony has been associated with the record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2010).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2010).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).


Entitlement to an Increased Rating for Low Back Disability

The Veteran essentially contends that his degenerative disc disease of L2-L3 with hypertrophic spur formation is more disabling than the current 40 percent evaluation.

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  The Board has evaluated the Veteran's spine disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of the veteran's ability to engage in ordinary activities, including employment, as well as an assessment of the effect of pain on those activities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease rates disabilities as follows:

100 percent: Unfavorable ankylosis of the entire spine.

50 percent: Unfavorable ankylosis of the entire thoracolumbar spine.

40 percent: Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

30 percent: Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.

20 percent: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

10 percent: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes:

60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

20 percent: Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

10 percent: Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2010).

For VA compensation purposes, a normal range of motion for the thoracolumbar spine is as follows: forward flexion of zero to 90 degrees, extension of zero to 30 degrees, left and right lateral flexion of zero to 30 degrees, and left and right lateral rotation of zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine (the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010); see also 38 C.F.R.     § 4.71a, Plate V (2010).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

In the instant case, on VA examination in January 2010, the Veteran complained of sharp, severe, chronic pain in his lower back.  The Veteran complained of occasional shooting pain down his right and left legs to his calf, and sometimes down to the foot.  He wore a soft back brace on a daily basis and used a cane occasionally for security with walking.  The veteran reported no bowel or bladder incontinence.  The examiner noted that the Veteran had not had any periods of incapacitation defined as bedrest prescribed by a physician.  

A comparison of January 2010 back x-rays to those conducted in May 2005 indicated the interval development of scoliosis of the lumbar spine convex to the right and centered at L4.  Multilevel anterolateral osteophytosis was seen.  Interval progression of degenerative disc disease was apparent at L2-L3, L3-L4, and L4-L5.  No spondylolisthesis or spondylolysis was seen, and degenerative changes of the articular facets had slightly worsened.  There was loss of the normal lumbar lordosis.  The diagnosis of the Veteran's condition was multilevel degenerative disc disease with degenerative changes and dextroscoliosis.

Upon physical examination, the examiner noted that the Veteran's gait was wide-based and stable overall.  The Veteran was able to stand on his toes and heels while supporting himself on a sink.  The examiner noted normal back alignment throughout his thoracic and lumbosacral spine.  Palpation of his paraspinous muscles to the right of his lumbar spine was tender compared to the left side, but spasm or mass was not seen on palpation, and his back appeared symmetrical.  

The Veteran complained of severe pain during range of motion testing.  With three repetitions in each case, the Veteran's range of motion was as follows: extension of zero to 10 degrees; flexion of zero to 40 degrees; right and left lateral flexion of zero to 30 degrees (zero to 20 degrees when limited by pain), and; right and left lateral rotation of zero to 20 degrees (zero to 10 degrees when limited by pain).  

The Veteran had a negative straight leg raise bilaterally.  His lower extremities had normal tone, bulk, and sensation to light touch throughout the extremities to the toes.  Deep tendon reflexes could not be brought out in his knees, ankles, or upper extremities.  The examiner opined, however, that this absence was not clinically significant and was instead attributable to the Veteran's obese body habitus.  

Upon VA examination in May 2005, the examiner noted that the Veteran walked with a stiff and short-stride but noted that the Veteran's gait was otherwise normal.  The Veteran's range of motion was as follows: extension ("back bend") of 10 degrees; flexion to 30 degrees; lateral flexion to 20 degrees; rotation to 40 degrees.  All motions were limited by pain.  The Veteran could raise up on his toes and rock back on his heels without deficit.  He sat and stood from a chair unassisted.   He had extreme pain in the right sacroiliac joint to palpation that shoots down his right leg into his knee and into his ankle with a straight leg, a crossover, and a Patrick test.  He had normal sensation on both legs other than a transient, subjective decrease.  He had two-point discrimination on the lateral aspect of his right thigh.  He had exquisite tenderness to palpation about the sacroiliac joint on the right and the erector spinae group.  Spasms were seen with forward flexion.  

Upon VA examination in November 2004, the examiner noted that the Veteran had pain on a daily basis in his lower back with intermittent radicular symptoms into the right lateral thigh and calf and to the level of the foot at times.  He had chronic numbness in the anterior lateral right thigh to the level of the knee.  The Veteran complained of morning stiffness, pain getting out of bed in the morning, and pain upon coughing and sneezing.  Repetitive movement aggravated his back.  He used a brace and a cane intermittently, but he did not use a crutch.  The Veteran had no incontinence or incapacitating episodes in the preceding 12 months.  The Veteran complained of flare-ups of pain, occurring twice a week and lasting for 24 hours, resulting in additional motion loss.  He complained of weakness in his right leg but denied muscle cramping.  

Upon physical examination, the examiner noted essentially normal appearing back architecture.  There was mild tenderness in the lower lumbar area.  There was no spasm.  He could stand on his heels and toes.  The Veteran's range of motion was as follows: extension ("hyperextension") of 5 degrees; forward flexion of 30 degrees limited by pain; lateral flexion of 20 degrees in both directions; lateral rotation of rotation 20 degrees in both directions limited by pain.  His deep tendon reflexes were equal at the knees and ankles.  Motor testing showed the quadriceps and anterior tibialis to be 5/5.  Sensation was intact throughout with the exception of the right anterolateral thigh to the level of the knee.

In addition to the results of the above VA examinations, the Veteran presented testimony before the undersigned at a September 2008 hearing.  In this hearing, the Veteran indicated that he experienced pain from his back "all the way down both legs . . . a throbbing, nagging pain, and it's almost constant."  He reported that he could not touch his toes.  He reported that he could do less and less with his back because of increasing pain.

As noted above, the Veteran is currently in receipt of a 40 percent rating for his back condition.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 60 percent is warranted when the evidence reveals incapacitating episodes with a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243 (2010).  None of the Veteran's pertinent VA examination reports indicate that he experienced incapacitating episodes as a result of his back condition; indeed, the January 2010 and November 2004 examination reports explicitly deny any such episodes.  Accordingly, the Veteran is not entitled to a rating higher based upon incapacitating episodes.  As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to next determine whether he is entitled to a higher rating based on the orthopedic or neurological manifestations of his lumbar spine disability.

Turning first to orthopedic manifestations of the Veteran's spinal disability, the Board notes that a 100 percent rating under the General Rating Formula for Diseases and Injuries of the Spine requires unfavorable ankylosis of the entire spine, and a 50 percent rating requires unfavorable ankylosis of the thoracolumbar spine.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).  None of the Veteran's VA examination reports indicate the presence of ankylosis of the thoracolumbar spine, nor does the other evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained limited motion throughout the course of the appeal.  As such, neither a 50 percent nor a 100 percent disability rating of the Veteran's lumbar spine is warranted under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

Additionally, the Board must consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2010).  The report of the Veteran's most recent VA examination noted specifically that the Veteran reported no additional functional limitations of the joint beyond the results of the range of motion testing, including additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  While the VA examiners consistently noted a limitation of motion due to pain on repetitive use, this limitation, as discussed above, does not warrant a rating of greater than 40 percent.  While the Board accepts the Veteran's contention that his back disability causes him to experience significant pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's back.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the manifestations of his service connected low back disability do not closely approximate unfavorable ankylosis of the thoracolumbar spine.  Accordingly, a higher evaluation based on functional loss due to pain is not warranted.

Turning next to neurological manifestations, neurological abnormalities associated with diseases and injuries of the spine are to be rated separately.  See 38 C.F.R.        § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2010).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2010).

The Board acknowledges the Veteran's complaints of occasional pain down his right and left legs to the calf, and infrequently to the foot.  The November 2004 examiner noted "intermittent radicular symptoms" into the right lateral thigh, calf, and foot. 

The January 2010 examiner noted that the Veteran did not have deep tendon reflexes in the knees, ankles, or upper extremities but opined that this was clinically insignificant and was related instead to the Veteran's obese body habitus.  The Veteran has never complained of bowel or bladder incontinence.  The Veteran's lower extremities have normal tone, strength, and bulk, though the Veteran complained of weakness in the right leg.  Sensation to light touch is generally normal all the way to the toes, though the May 2005 examiner noted a transient subjective decrease in sensation in the leg.  While the Board acknowledges the Veteran's complaints of right leg pain and numbness, there have been no objective neurological manifestations associated with his service-connected lumbar spine disability.  Even if the Board were to ignore the lack of objective clinical evidence, there is no indication that the Veteran's complaints of radiating pain to the buttocks and legs rise to the level of mild paralysis, as required for a compensable rating for radiculopathy of the sciatic nerve under Diagnostic Code 8520.  The Board finds the Veteran's neurological manifestations to be no more than slight in severity.  In light of above, the competent medical and other evidence of record fails to reflect that the Veteran has separate neurological impairment associated with his service-connected cervical and thoracolumbar spine disabilities for which a separate evaluation may be assigned.  

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's disability was more than 40 percent disabling.  He is accordingly not entitled to receive a "staged" rating.  See Hart, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an increased initial rating greater than 40 percent must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to Increased Ratings for Right Knee Disabilities

The Veteran seeks entitlement to an increased rating for his service-connected right knee disability, which is currently evaluated as 20 percent disabling under Diagnostic Code 5257 (recurrent subluxation or lateral impairment of the knee) and 10 percent disabling under Diagnostic Code 5260 (limitation of flexion of the leg).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260 (2010).  

Arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

VA's General Counsel has concluded that a veteran who has both arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes does not amount to impermissible pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

A November 2004 radiographic report indicates that the Veteran has osteoarthritis of the right knee.  Accordingly, because the evidence of record indicates arthritis of the Veteran's right knee, the Board finds that Diagnostic Code 5003 (arthritis), with further consideration of Diagnostic Codes 5260 and 5261 (limitation of leg motion) and 5257 (instability) are for application.  

The Board has considered application of alternative Diagnostic Codes.  Pertinently, there is no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262 and 5263 do not apply in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2010).   While the Board acknowledges that the Veteran underwent a surgery to repair a torn meniscus in his knee, the Diagnostic Code relating to the symptomatic removal of semilunar cartilage does not provide the potential for a higher rating for the Veteran's service-connected knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).  The Board notes further that even if the surgical residuals in this case warranted consideration under Diagnostic Code 5259, the Veteran is already assigned separate disability ratings under Diagnostic Codes 5257 (instability) and 5003 (degenerative arthritis).  These ratings reflect, in the Board's opinion, the Veteran's predominant disability picture.  Any attempt to assign an additional rating for the left knee under Diagnostic Codes 5259 would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2010).  Therefore, these diagnostic codes are not for application, and the Board will proceed to rate the Veteran's knee disability under the above-discussed Diagnostic Codes.  

Right Knee Arthritis

The Veteran essentially contends that his service-connected degenerative osteoarthritis of the right knee is more disabling than the current 10 percent evaluation.

Arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2010).  When limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

VA's General Counsel has also determined that separate evaluations may be assigned for limitation of flexion and extension of the same joint. VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

The limitation of motion in the Veteran's right knee has been evaluated under Diagnostic Code 5260 for limitation of flexion.  Limitation of flexion of the knee is rated as follows: flexion limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating, and; flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010). 

Related to limitation of flexion is limitation of extension.  Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

VA standards describe normal range of motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Veteran has been afforded three VA examinations of his right knee.  On VA examination in January 2010, the Veteran demonstrated right knee extension to zero degrees and flexion to 100 degrees on two repetitions, and flexion to 90 degrees on the third repetition.  On VA examination in May 2005, the Veteran demonstrated a range of motion in the right knee from zero to 115 degrees actively and passively, with his range of motion limited by pain.  On VA examination in November 2004, the range of motion in the right knee was from zero to 120, limited by pain.  The examiner noted crepitation in the Veteran's range of motion.

Further, the Veteran stated at his September 2008 hearing before the undersigned that his knee pain rendered him unable to stand or sit for very long without his knee "tighten[ing] up on [him.]"

In the instant case, at worst, the Veteran's range of motion is limited to 90 degrees of flexion and zero degrees of extension, taking into consideration painful motion upon repetition.  The limitation of right knee movement exhibited by the Veteran is therefore not so significantly impaired or limited as to indicate a compensable evaluation under the Diagnostic Codes governing knee flexion and extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).

Additionally, the Board must consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2010).  The report of the Veteran's most recent VA examination noted specifically that the Veteran reported no additional functional limitations of the joint beyond the results of the range of motion testing, including additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  While the VA examiners noted a limitation of motion due to pain on repetitive use, this limitation, as discussed above, does not warrant a compensable evaluation for either knee flexion or extension.  While the Board accepts the Veteran's contention that his right knee disability causes him to experience significant pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's knee.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss due to pain is not warranted.

As noted above, when x-ray evidence of degenerative arthritis is presented but the loss of range of motion is noncompensable, a 10 percent disability rating is warranted under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  This Diagnostic Code also provides that in the absence of limitation of motion, a 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  See 38 C.F.R. 4.71a, Diagnostic Code 5003.  A 10 percent disability rating is assigned if there are no incapacitating exacerbations.  In the instant case, the Veteran is already being compensated for painful limited motion and thus a further 10 percent rating is not warranted.  See 38 C.F.R. § 4.71a, Note (1) (indicating that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion). 

For the above reasons, a rating in excess of the current 10 percent evaluation for degenerative arthritis of the right knee is therefore inappropriate.  The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's arthritis of the right knee was more than 10 percent disabling.  He is accordingly not entitled to receive a "staged" rating.  See Fenderson, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Instability

The Veteran essentially contends that his service-connected status post-partial meniscectomy and ACL debridement of the right knee disability is more disabling than the current 20 percent evaluation.

The Veteran's right knee instability has been rated under Diagnostic Code 5257 for knee impairment.  Recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R.         § 4.71a, Diagnostic Code 5257 (2010).

The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2010).  It should also be noted that clinicians' use of terminology such as "severe," although an element that the Board will consider, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2010).

Upon VA examination in January 2010, the Veteran complained of swelling, popping, and locking of the knee.  The examiner noted that the Veteran did not have any specific episodes of dislocation or recurrent subluxation.  Valgus and varus stress showed no laxity in the right knee.  Anterior and posterior drawer tests were stable without evidence of laxity.  The examiner found no specific lateral instability or recurrent subluxation of the Veteran's right knee.

Upon VA examination in May 2005, the Veteran claimed of catching, popping, and locking in his right leg.  The Veteran reported using a brace in the past, but no longer requiring it.  The Veteran reported symptoms of catching, locking, and popping.  The examiner noted that there was no history of dislocation or subluxation of the joints.   The examiner noted no instabilities to the anterior drawer test.  The examiner noted that the Veteran had no instabilities in valgus and varus stress.  The examiner noted that the Veteran had "obvious instability on the right knee with no ACL endpoint with both anterior drawer and Lachman's."

Upon VA examination in November 2004, the Veteran complained of "locking and near collapsing of the knee."  The Veteran reported pain on a daily basis, morning stiffness, crepitation, and popping.  The Veteran reported using a brace intermittently and walked with a cane.  The examiner noted no lateral collateral or medial collateral ligament weakness.  

The Board notes additionally that the Veteran wore a knee brace on his right knee at the time of his September 2008 hearing before the undersigned.  The Veteran described his knee instability, and he indicated that he occasionally stumbled at work as a result as a result of such instability.  

There is no evidence of record that indicates that the overall severity of the Veteran's knee instability is any greater than moderate at any time during the appeals period.  With this said, the Board acknowledges that the Veteran is competent to attest to experiencing instability in his knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  With this in mind, the Board has carefully considered the Veteran's credible reports of symptoms such as stumbling, catching, locking, and popping.  However, if regard to the severity of the symptoms, the evidence does not show that the Veteran's knee instability is of greater than moderate severity.  None of the examiners characterized the Veteran's knee instability in this manner.  The most severe characterization of the Veteran's knee instability was the May 2005 examiner's observation that the Veteran at that time had "obvious instability."  To the contrary, the most recent VA examiner found no specific lateral instability or recurrent subluxation of the Veteran's right knee.  

With regard to the DeLuca factors discussed above, the Board notes that when a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  For the above reasons, a rating in excess of the current 20 percent evaluation for moderate instability of the right knee is therefore inappropriate.
The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's disability was more than 20 percent disabling.  He is accordingly not entitled to receive a "staged" rating.  See Hart, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 20 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for degenerative disc disease of the lumbar spine, degenerative arthritis of the knee, and instability of the knee, but the Veteran does not meet those criteria.  

It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

Rice Consideration

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The report of the January 2010 VA examination indicates that while the Veteran's right knee and back condition limit the Veteran to sedentary employment only, January 2010 VA examination indicates that the Veteran had worked full time for the same employer for the preceding eight years.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of L2-L3 with hypertrophic spur formation, is denied.

Entitlement to an initial disability rating in excess of 10 percent for degenerative osteoarthritis of the right knee is denied.

Entitlement to a disability rating in excess of 20 percent for status post-partial meniscectomy and ACL debridement of the right knee is denied.


REMAND

Unfortunately, an additional remand is necessary of the Veteran's claim for service connection for a left knee condition, to include as secondary to the Veteran's service-connected right knee condition.  Although the Board sincerely regrets the additional delay, the Board finds that additional development of the medical evidence of record is required before a decision may be rendered.

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Court has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, before the Board may rely on an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (noting that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.")

In the instant case, pursuant to the Board's January 2009 remand, VA provided the Veteran with an examination of his left knee in January 2010.  The examiner was asked to opine whether it was at least as likely as not that the Veteran's left knee condition was related to either his active duty military service or his other service-connected disabilities.  The examiner indicated that an etiological relationship between the Veteran's left knee condition and his military service could not be determined without resorting to mere speculation because the Veteran did not seek health care while in service for his left knee.  Additionally, the examiner then indicated that a secondary relationship between the Veteran's left knee condition and his service-connected right knee condition could not be determined "with certainty" without resorting to mere speculation.  

The Board's January 2009 remand directive did not ask the examiner to determine whether it was a "certainty" that such an etiological relationship existed between the Veteran's conditions.  The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to limits to the most current medical knowledge.  In the present case, however, it is unclear to the Board why the January 2010 examiner was unable to render an opinion regarding the likely etiology of the Veteran's left knee disability without resorting to speculation.  The examiner has access to the Veteran's service treatment records, lay statements, and post-service medical history, including an etiological opinion from a private clinician.  This information should allow the examiner to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any left knee disability is due to or the result of the Veteran's active military service or his service-connected disabilities.  As such, clarification is necessary prior to further consideration of these matters by the Board.

Additionally, while the examiner addressed whether the Veteran's service-connected disabilities caused his left knee condition, the examiner did not address whether the Veteran's service-connected disabilities aggravated his left knee condition.  For claims such as this one that are based on a theory of secondary service connection, two issues must be addressed: first, whether the Veteran's service-connected disabilities caused a left knee disability, and second, whether the Veteran's service-connected disabilities aggravated an existing left knee disability.  See 38 C.F.R. § 3.310(b) (2010) (providing that "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.")  While the January 2010 VA examiner addressed the first issue, the examination did not address the possibility of aggravation.  As such, the new examination must address this issue.  

Accordingly, this matter is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA examination with an appropriate examiner, but not the one who conducted the January 2010 examination, to determine the nature and etiology of the Veteran's left knee disability.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated physical examinations and tests should be performed.

The examiner should:

a)  Identify with specificity any left knee disability that is currently manifested or otherwise indicated by the record. 

b)  If a left knee disability is identified, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is causally or etiologically related to the Veteran's period of active service.  

c)  For a left knee disability that was neither incurred in nor aggravated by service, provide an opinion as to whether it is at least as likely as not that the disability is causally or etiologically related to the Veteran's other service-connected disabilities.    

d)  For a left knee disability that was neither incurred in nor aggravated by service, provide an opinion as to whether it is at least as likely as not that the disability is aggravated by the Veteran's other service-connected disabilities.  If the Veteran's service-connected disabilities aggravate (i.e., permanently worsen) the left knee disability, if any, the examiner should identify the percentage of disability that is attributable to such aggravation.  

In each case, the examiner should provide a full rationale for the opinion provided. 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the 
Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


